Beck, Ch. J.
— I. The first position of appellant is that the order of the justice dissolving the attachment could not be appealed from. The circuit court, therefore, had no jurisdiction, and could not review the action of the justice. A writ of error, it is insisted, is the only remedy authorized in such cases. Rev., § 3917, provides that “ any person aggrieved by the final judgment of a justice may appeal therefrom.” The judgment in the justice’s court upon the motion finally disposed of the rights of plaintiff as to this action, so far as the garnishee is concerned. Upon the matter of the garnishment it was a final judgment, a final disposition of that branch of the case from which an appeal lies. The plaintiff was entitled under the law to have the matter upon the appeal re-tried on the merits. Griffin v. Moss, 3 Iowa, 261.
II. It is next insisted by appellant that the circuit court, if it was authorized to review the motion, should have sustained it. The jurisdiction of justices of the peace by consent of parties maybe extended to actions involving sums exceeding $100. Rev., § 3850. The institution of the suit, the consent by defendant to the jurisdiction of the justice, and the issuing of the attachment, all bear date of the same day. It will be presumed that these separate steps were taken as to time in the *44order which would confer jurisdiction upon the justice, the consent first, and the others following. Such a presumption is not in conflict with the facts, is consistent therewith, and is authorized by the rule that courts and officers are presumed to act rightly. This rule is extended to inferior courts. Rev., § 4120. The justice then had jurisdiction of the case. As to the defendant, there can be no question of the justice’s right to issue an attachment. He had jurisdiction of the ease, and the attachment is but an auxiliary proceeding, receiving vitality from the jurisdiction of the subject-matter of and parties to the action possessed by the justice, and from no other source. The attachment being properly issued, the law authorized it to be enforced by the garnishment proceeding, which is, in fact, but the manner of the service of the writ to bind choses in action and property not in possession of the defendant. Now, to hold that the attachment could not be served without consent of the garnishee, so as to bind him, would make the execution of a legal writ, when served in a manner authorized by law, depend on the will of a party to be affected by it —- an absurd result that cannot be admitted.
The justice of the peace having jurisdiction of the case by the consent of defendant and authority to issue tjhe writ, the plaintiff is entitled to the full benefit of the remedy pursued by him as against the garnishee. This position, we understand, is admitted in their argument by appellant’s counsel. Our conclusion, then, that the justice had such jurisdiction, disposes of the cases. The ruling of the circuit court was correct, and must be
Affirmed.